        Case 2:16-cv-06287-PD Document 112-4 Filed 11/26/19 Page 1 of 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA


JILL STEIN, RANDALL REITZ, ROBIN HOWE,
SHANNON KNIGHT, and EMILY COOK,

                      Plaintiffs,

       -against-
                                                             No. 16-CV-6287 (PD)
KATHY BOOCKVAR, in her official capacity as
Acting Secretary of the Commonwealth; and
JONATHAN MARKS, in his official capacity as
Commissioner of the Bureau of Commissions,
Elections, and Legislation,

                      Defendants.


                                     PROPOSED ORDER

       WHEREAS, having considered Plaintiffs’ motion to enforce the Settlement Agreement in

the above-captioned case, and all papers filed in support of and opposition thereto,

       IT IS HEREBY ORDERED THAT:

       1.      The Court finds that the Election Systems & Software ExpressVote XL does not

comply with the Settlement Agreement in the above-captioned case and therefore finds

Defendants in breach of the Settlement Agreement.

       2.      Defendants are hereby ordered to immediately rescind the certification of the

Election Systems & Software ExpressVote XL for use in the Commonwealth of Pennsylvania.

       3.      Defendants are hereby enjoined from certifying the ExpressVote XL for use in the

Commonwealth of Pennsylvania until after the expiration date of the Settlement Agreement.

                                                     SO ORDERED:


                                                     _____________________
